                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

NORMA LOUISE COTHREN                                                     PLAINTIFF

V.                           NO. 4:17CV00674 BSM/PSH

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION1                                       DEFENDANT


                        RECOMMENDED DISPOSITION

        The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge Brian S. Miller. You may file written objections to

all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objections; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Norma Louise Cothren, applied for disability benefits on September

29, 2015, alleging a disability onset date of August 24, 2015. (Tr. at 29). The



1
  On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the
Social Security Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is
automatically substituted as the Defendant.
application was denied initially and upon reconsideration Id. After conducting a

hearing, the Administrative Law Judge (“ALJ”) denied Ms. Cothren’s claim. (Tr. at

39). The Appeals Council denied her request for review. (Tr. at 1). The ALJ=s

decision now stands as the final decision of the Commissioner, and Ms. Cothren has

requested judicial review. For the reasons stated below, the Court should affirm the

decision of the Commissioner.

II. The Commissioner=s Decision:

       The ALJ found that Ms. Cothren had not engaged in substantial gainful

activity since the amended alleged onset date of September 25, 2015. (Tr. at 31). At

Step Two of the sequential five-step analysis, the ALJ found that Ms. Cothren had

the following severe impairments: degenerative disk disease, dysfunction of major

joints, hypertension, hand numbness, and chronic obstructive pulmonary disease. Id.

       The ALJ found that Ms. Cothren’s impairments did not meet or equal a listed

impairment. Id. Before proceeding to Step Four, the ALJ determined that Ms.

Cothren had the residual functional capacity (“RFC”) to perform work at the light

level, with limitations. (Tr. at 33). She could occasionally balance, stoop, kneel,

crouch, crawl; she could occasionally climb ramps, stairs, ladders, ropes, and

scaffolds; she could frequently handle and finger bilaterally; she must avoid fumes,

odors, dust, gases, and poorly ventilated areas; and she could frequently operate foot

controls bilaterally. Id.
       The ALJ next found, based on the testimony of a Vocational Expert ("VE"),

that Ms. Cothren was able to perform her past relevant work as a telemarketer. (Tr.

at 38). Therefore, the ALJ found that Ms. Cothren was not disabled. Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an
        opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial


                                          3
evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477. The Court has reviewed the entire record, including the briefs, the

ALJ’s decision, and the transcript of the hearing.

      B.   Ms. Cothren=s Arguments on Appeal

      Ms. Cothren contends that substantial evidence does not support the ALJ=s

decision to deny benefits. She argues that the ALJ did not fully develop the record,

that he did not give proper weight to the treating nurse’s opinion, and he did not

properly evaluate Ms. Cothren’s subjective complaints. After reviewing the record

as a whole, the Court concludes that the ALJ did not err in denying benefits.

      Ms. Cothren treated her back pain conservatively. She said that analgesics and

Mobic helped with pain. (Tr. at 277, 291). She also said that light activity and

stretching helped. (Tr. at 297). Impairments that are controllable or amenable to

treatment do not support a finding of total disability. Mittlestedt v. Apfel, 204 F.3d

847, 852 (8th Cir. 2000). Objective testing (X-rays and MRI) of the spine showed

degenerative disc disease, some spurring, and spondylosis. (Tr. at 277-286, 315-

322). Ms. Cothren declined epidural steroid injections, although her doctor

recommended she proceed with them. (Tr. at 362). Refusal to follow a prescribed

course of treatment undercuts a claimant’s allegations of disability. Kisling v.

Chater, 105 F.3d 1255, 1257 (8th Cir. 1997). She also declined surgery. (Tr. at 365).

                                          4
Her doctors recommended that she exercise and lose weight. (Tr. at 292, 365). Ms.

Cothren said she could do things like drive, do household chores, and sew. (Tr. at

22, 50-56, 263). Such daily activities undermine her claims of disability. Shannon v.

Chater, 54 F.3d 484, 487 (8th Cir. 1995).

      A consultative physician examined Ms. Cothren on February 11, 2014. He

found normal range of motion in her joints, negative straight-leg raise, normal heel-

toe walk, and normal gait and coordination. (Tr. at 256-257). He assessed mild to

moderate limitations in functional capacity. (Tr. at 258). A pain management

specialist examined Ms. Cothren on September 1, 2015, finding that she had

negative straight-leg raise, normal gait, and normal heel-toe walk.(Tr. at 327). She

had normal muscle tone and strength. Id.

      The state-agency reviewing physician found that Ms. Cothren was capable of

light work. (Tr. at 91). Ms. Cothren herself said that she would be able to lift about

20 pounds, which is consistent with light work. (Tr. at 61).

      Ms. Angelia Paylor, APRN, completed a medical source statement on

September 23, 2016. (Tr. at 25). She opined that Ms. Cothren was not capable of

even sedentary work based on back, neck, and joint pain. (Tr. at 22-25). She said

Ms. Cothren would miss over four days of work per month. Id. However, this is

contradicted by Ms. Paylor’s own note that pain medications helped Ms. Cothren be

                                           5
able to do daily activities. (Tr. at 22). And the record of conservative treatment and

mild to moderate objective findings does not correlate with Ms. Paylor’s significant

restrictions. An ALJ may discount a medical opinion in the face of record

inconsistencies. Guilliams v. Barnhart, 393 F.3d 798, 803 (8th Cir. 2005). In this

case, the ALJ properly gave Ms. Paylor’s opinion little weight. (Tr. at 37).

      Likewise, the ALJ made his decision based on a fully developed record. He

ordered two consultative examinations (one physical and one mental). As discussed

above, the physical examination revealed mild to moderate limitations. And the

mental evaluation showed that Ms. Cothren was capable of performing most work

tasks without problems. (Tr. at 263-264). Ms. Cothren’s lack of outpatient

psychiatric treatment supports this opinion. With respect to depression, Ms. Cothren

was told simply to follow up with her PCP as needed. (Tr. at 291). And at several

PCP visits, Ms. Cothren appeared to be cooperative and have appropriate mood and

affect. (Tr. at 272, 277).

      An ALJ does have a basic duty to develop a reasonably complete record. Clark

v. Shalala, 28 F.3d 828, 830-831 (8th Cir. 1994). However, it is well-settled that a

Plaintiff has the burden of proving her disability; the ALJ does not have to play

counsel for the Plaintiff. Id. The ALJ is required to recontact a treating or consulting

physician or order further testing only if the medical records presented do not

                                           6
provide sufficient evidence to make a decision on disability. Martise v. Astrue, 641

F.3d 909, 926-7 (8th Cir. 2011). Further development was not necessary because the

record was not in conflict. Furthermore, Ms. Cothren’s attorney did not make a

closing statement or suggest more records should be obtained.

      Finally, the ALJ properly evaluated Ms. Cothren’s subjective complaints.

When evaluating a claimant's subjective complaints of pain, the ALJ must consider

objective medical evidence, the claimant's work history, and other evidence relating

to (1) the claimant's daily activities; (2) the duration, frequency, and intensity of the

pain; (3) precipitating and aggravating factors; (4) the dosage, effectiveness, and side

effects of medication; and (5) the claimant's functional restrictions. See Schwandt v.

Berryhill, 926 F.3d 1004, 1012 (8th Cir. 2019). An ALJ need not explicitly discuss

each factor, and he may decline to credit a claimant's subjective complaints if the

evidence as a whole is inconsistent with the claimant's testimony. Id. Here, the ALJ

considered Ms. Cothren’s conservative treatment, moderate clinical findings,

positive response to treatment, and minimal restrictions imposed by examining

experts before he found her claims of disability less than persuasive. He properly

assessed her subjective complaints.

VI.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision that Ms.

                                           7
Cothren was not disabled. The ALJ gave proper weight to the medical opinions, he

properly evaluated subjective complaints, and the record was fully developed. The

decision, therefore, should be affirmed. The case should be dismissed, with

prejudice.

      IT IS SO ORDERED this 11th day of February, 2020.



                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE




                                       8
